Title: The Massachusetts Delegates to the President of the Council, 3 April 1776
From: Continental Congress, Massachusetts delegates,Adams, John,Hancock, John,Adams, Samuel,Paine, Robert Treat,Gerry, Elbridge,Lowell, John
To: Massachusetts Council


     
      Sir
      Philadelphia April 3d: 1776
     
     The Congress being Inform’d by a Letter from Genl. Washington, that two Thousand of the Continental Troops at Cambridge and Roxbury are deficient in Fire Arms, and that he has not been able to Purchase the Same from the Inhabitants or Obtain them from the Assemblies of the New England Colonies, have directed the General to make Returns to the Assemblies of the Numbers of men Inlisted from their Respective Colonies that are destitute of Arms, and to Dismiss from the service such of them as cannot be thus supplied.
     In Consequence of this, the Delegates from Massachusetts Bay think it their Duty to write to your Honour on the subject, and thro’ you to Inform the Honl. Assembly, that for the better Regulating the army and Promoting the Means of Defence, the United Colonies are divided into Districts or Departments, and are to supply with Fire Arms the Continental Troops that shall be Rais’d by them Respectively and be in Want thereof.
     The eastern District Consists of the NE Colonies, who during the whole of this Conflict have discover’d the firmest Attachment to American Liberty and the warmest Zeal and Ardor in it’s Defence. Should they at any Time fail in this or Neglect to supply their Quota’s of Men and Arms they must in Consequence hereof be the greatest Sufferers, and may Infer on themselves the Censure of the rest of the Continent.
     We are fully Sensible that the late Difficulties of Raising Men and Procuring Arms in the Eastern District are justly Chargeable on the Mode adopted for Establishing the Army at Cambridge, but We hope for a Different Regulation in future, and shall use our utmost Endeavours that in any New Levies of Men the General Assemblies may have the Direction of the same, subject to the Controul of Congress.
     We think it necessary to Inform the Genl. Assembly that in some of the Colonies all Persons whatever are Prohibited from Purchasing or selling Fire Arms to be carried from the same. The safety of the Eastern district may Possibly require the like Precaution.
     We rejoice at the Success Attending the Measures of Massa: Bay for promoting the Manufacturing of Military Stores and think that a steady perseverance in the same Plan is the wisest Mode that the Colonies can Adopt for a permanent Establishment of their Rights and Liberties; We therefore hope that diligent Enquiry will be made for all the Manufactories of Fire Arms in the Colony, Who from Want of Means or other Circumstances are unemploy’d in this Business, and that Publick Works will be Erected for them with suitable Encouragement to engage them in the Service.
     We sincerely Congratulate the Honourable Assembly on the happy Recovery of Boston from our Enemies and are fully Assured that this Opportunity of fortifying the Harbour will be successfully Improv’d and thereby an Assylum secured for the Ships of War and other Navigation of the Continent. We presume that Genl. Washington will see the Necessity of such a Measure and order some of the Cannon brought from Ticonderoga to be Appropriated to this Purpose, but should it otherwise happen we think there can be no Objection to the Assembly’s taking such of the Cannon and Carriages at Cambridge as they have supplied and deducting from their Accounts against the Continent the charge of any Part thereof which they may have made in said Accounts; more especially as New York is better supplied with Cannon than New England, and the Reason there is to Expect another Visit from the Enemy in that Quarter, Renders every Precaution and preparation Necessary to Receive them.
     
     
      We have the Honor to be sir with great Respect your most Obedt. and very Huml. Servants,
      John Hancock
      Samuel Adams
      John Adams
      Rob T Paine
      Elbridge Gerry
     
     
     
      In Council Apl. 15th. 1776
     
     Read and sent down.
     
      John Lowell Dpy Secy PT
     
    